Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective as of September
17, 2014, by and between JP Energy GP II LLC, a Delaware limited liability
company (the “Company”), and Patrick J. Welch (the “Employee”).

 

WHEREAS, the Employee has been providing services to the Company as an executive
officer of the Company as the Company’s Executive Vice President and Chief
Financial Officer;

 

WHEREAS, the Employee previously or may in the future enter into one or more
restricted unit or other equity incentive award agreements with the Company, JP
Energy Partners LP (the “Partnership”) and/or their Affiliates (the “Award
Agreements”);

 

WHEREAS, the Company and the Employee desire to enter into an employment
agreement that governs the terms and conditions of the Employee’s employment
from this date forward;

 

WHEREAS, pursuant to this Agreement, the Employee shall be employed by the
Company in a confidential and fiduciary relationship, and Confidential
Information (as defined in Section 9.A. hereof) will necessarily be provided to,
communicated to, or acquired by the Employee by virtue of his employment with
the Company; and

 

WHEREAS, for purposes of this Agreement, “Business” shall mean any business or
activity in which the Company, the Partnership, JP Energy Development LP
(“DevCo”) or any of their subsidiaries or affiliates (collectively, the “JPE
Companies”) is or was engaged (or was actively considering or contemplating
engaging in) at the time of the Employee’s termination, was engaged within the
12 month period prior to the time of Employee’s termination

 

NOW THEREFORE, based upon the above, the Company agrees to employ the Employee
and the Employee agrees to be employed by the Company in accordance with the
following terms and conditions.

 

1.                                      Prior Agreements.  Effective as of the
date hereof, this Agreement shall supersede all prior agreements between the
Employee and the Company regarding the terms and conditions of Employee’s
employment and severance rights with the Company and the JPE Companies
including, without limitation any employment agreement or offer letter
previously entered into between the Employee and any JPE Company. 
Notwithstanding the foregoing, the grant, vesting and other terms and conditions
of the Employee’s equity awards shall continue to and will be governed
exclusively by the Award Agreements.

 

2.                                      Term.  This Agreement shall become
effective as of the date hereof (the “Effective Date”) and, subject to the
provisions of Section 7 below, shall have a term that continues through and
including the thirty-six (36) month anniversary of the Effective Date (the
“Initial Term”) unless earlier terminated in accordance with this Agreement. The
Initial Term shall automatically be extended for successive one (1) year periods
(each, an “Extension Term” and, collectively with the Initial Term, the “Term”),
unless either party hereto gives written notice of non-extension to the other no
later than sixty (60) days prior to the expiration of the then-applicable Term. 
Notwithstanding the foregoing, the Employee’s employment with the Company may be
terminated prior to the expiration of the Initial Term or any Extension Term in
accordance with Section 7 of this Agreement.

 

3.                                      Employment After the Term.  Upon and
following any non-extension of the Term in accordance with Section 2, the
Company and the Employee expect that the Employee will continue to be

 

--------------------------------------------------------------------------------


 

employed by the Company after the Term on an at-will basis on such terms and
conditions as the Company and the Employee may then agree, provided that
Sections 9 through 21 of this Agreement shall survive the expiration of the
Term, regardless of whether the other provisions of this Agreement remain in
effect, subject to the terms thereof, and regardless of whether any termination
of the Employee’s employment is effected pursuant to this Agreement.

 

4.                                      Duties and Responsibilities.  During the
Term of this Agreement, the Employee shall serve as Executive Vice President and
Chief Financial Officer of the Company.  The Employee shall have those
responsibilities ordinarily consistent with his position and those other
responsibilities that may be assigned to him from time to time by the Company’s
board of directors (the “Board”).  The Employee agrees to devote his full
business time, energy and ability to the performance of his duties and
responsibilities under this Agreement, and shall not pursue any other business
activity of any type that would materially interfere with his performance of his
duties under this Agreement.

 

5.                                      Place of Employment.  The Employee shall
perform his duties and responsibilities under this Agreement at the Company’s
offices at 600 E. Las Colinas Blvd., Suite 2000, Irving, Texas 75039, or,
subject to Section 7.E. hereof, such other location(s) as may be required by the
Board.

 

6.                                      Compensation and Benefits and Related
Matters.  The Company shall pay the following compensation and benefits to the
Employee for all services rendered by the Employee under the Agreement:

 

                                               
                                               
A.                                    Base Salary.  Subject to the terms and
conditions set forth herein, including Section 7, the Company will pay the
Employee a base salary at the annual rate of $400,000 (prorated for any portion
of a year in which the Employee is employed by the Company), which amount shall
be paid in equal installments on a bi-weekly basis at the Company’s regular
payroll intervals.  The Employee’s base salary may be reviewed and adjusted from
time to time in the discretion of the Board or the compensation committee of the
Board (the “Committee”).

 

                                                         
B.                                    Bonus.  The Employee shall be eligible to
receive an annual bonus in accordance with the Company’s employee incentive
bonus plan, as approved by the Board or the Committee and in effect from time to
time.  The Employee shall have a target bonus equal to 75% of the Employee’s
annual base salary (“Target Bonus”), which target bonus shall be earned based on
the attainment of personal and Company performance goals as established by the
Board or the Committee in its sole discretion.  Notwithstanding the foregoing,
the Employee’s receipt of any annual bonus shall be conditioned upon the Company
achieving at least 90% of the applicable EBITDA or other performance targets as
determined by the Board or the Committee and as necessary to fund such bonus. 
The Employee’s right to receive any annual bonus shall be subject to his
continued employment with the Company through the applicable date of payment,
unless otherwise determined by the Board or the Committee in its discretion or
as otherwise set forth in the Company’s employee incentive bonus plan, as in
effect from time to time.

 

                                               
C.                                    Benefits. The Employee shall be eligible
to participate in all vacation, group health, dental, life, 401(k), profit
sharing and other insurance and/or benefit plans that the Company may offer to
its employees from time to time and on the same terms as offered to other
similarly situated employees as in effect on and after the Effective Date.

 

                                               
D.                                    Business Expenses. During the Term, the
Company shall reimburse the Employee for all necessary and reasonable business
expenses actually incurred by the Employee for travel, lodging and food in
performing his duties and responsibilities under this Agreement in accordance
with the Company’s expense reimbursement policies in effect from time to time,
provided that the Employee shall submit documentation of such expenses in a form
acceptable to the Company.

 

2

--------------------------------------------------------------------------------


 

                                               
E.                                     Key Person Insurance.  At any time during
the Term, the Company shall have the right, at the sole discretion of the Board
or the Committee, to insure the life of Employee for the Company’s sole
benefit.   The Company shall have the right to determine the amount of insurance
and the type of policy.  Employee shall reasonably cooperate with the Company in
obtaining such insurance by submitting to physical examinations, by supplying
all information reasonably required by any insurance carrier, and by executing
all necessary documents reasonably required by any insurance carrier, provided
that any information provided to an insurance company or broker shall not be
provided to the Company without the prior written authorization of Employee. 
Employee shall incur no financial obligation by executing any required document,
and shall have no interest in any such policy.

 

7.                                     Termination.  The Company and the
Employee shall be free to terminate this Agreement and the Employee’s employment
hereunder as follows:

 

                                               
A.                                    Termination by the Company for Cause.  The
Company shall have the right to terminate for “Cause” immediately.  For purposes
of this Agreement, “Cause” shall mean (i) fraud, embezzlement, or theft against
the Company or any of its affiliates, (ii) any material violation of the
Company’s corporate policies or code of ethics, (iii) any acts involving gross
negligence, dishonesty or fraud, or that in the good faith opinion of the
Company may cause a material harm to the Company or any of its affiliates, or
any conviction of, or guilty plea or nolo contendere plea to, or confession of,
a Class A-type felony or felony involving moral turpitude or other crime
involving moral turpitude, (iv) an unauthorized disclosure or misuse of any
trade secrets or confidential information of the Company or any of its
affiliates, (v) material nonperformance by the Employee of his duties hereunder,
including, without limitation, failing in any material respect to carry out
lawful directions of the Board, and failure to remedy such nonperformance within
ten (10) days following written notice from the Company specifically identifying
the nonperformance and the actions required to cure it, provided that the
Employee shall not be permitted to cure repeated failures, (vi) willful
misconduct by the Employee that is intended to, or reasonably likely to, in the
good faith judgment of the Company, materially injure the business, prospects,
or reputation of the Company or its affiliates and failure to remedy such
misconduct within ten (10) days following written notice from the Company
specifically identifying the misconduct and the actions required to cure it (if
such misconduct can be cured), provided that the Employee shall not be permitted
to cure repeated failures, (vii) breach of a fiduciary duty owed to the Company
or any of the material terms or provisions of this Agreement and failure to
remedy such breach within ten (10) days following written notice from the
Company specifically identifying the breach and the actions required to cure it
(if such breach can be cured), provided that the Employee shall not be permitted
to cure repeated failures, (viii) use of illegal drugs at work; and (ix)
material breach of the terms of this Agreement.  Notwithstanding any other
provision of this Agreement, in the event of a termination pursuant to this
Section, the Company shall only be obligated to pay the Employee within thirty
(30) days after the date of Employee’s termination of employment (a) his base
salary through the date of termination, (b) reimbursement for reimbursable
business expenses incurred prior to the date of termination, and (c) such other
benefits and payments to which the Employee may be entitled by law or pursuant
to the benefit plans of the Company then in effect (the amounts described in
clauses (a)-(c), the “Accrued Obligations”).  Notwithstanding the foregoing, any
payment to which the Employee may be entitled pursuant to the benefit plans of
the Company then in effect shall be paid at the time and in the form specified
in such benefit plans.  For the avoidance of doubt, in the event of a
termination under this Section 7.A., the Employee shall not be entitled to any
other payments under this Agreement except as set forth in the immediately
preceding sentence.

 

                                               
B.                                    Disability.  The Company shall have the
right to terminate in the event that the Employee shall be prevented by
Disability from substantially performing his duties and responsibilities
hereunder for ninety (90) or more days out of any one hundred eighty (180) day
period.  For purposes of this Agreement, “Disability” shall mean, at any time
the Company or any of its affiliates sponsors a long-

 

3

--------------------------------------------------------------------------------


 

term disability plan for the Company’s employees, “disability” as defined in
such long-term disability plan for the purpose of determining a participant’s
eligibility for benefits, provided, however, if the long-term disability plan
contains multiple definitions of disability, “Disability” shall refer to that
definition of disability which, if the Employee qualified for such disability
benefits, would provide coverage for the longest period of time.  The
determination of whether the Employee has a Disability shall be made by a
physician selected by the Company and reasonably acceptable to the Executive or
his representative(s).  At any time the Company does not sponsor a long-term
disability plan for its employees, Disability shall mean the Employee’s
inability to perform, with or without reasonable accommodation, the essential
functions of the Employee’s position for ninety (90) or more days out of any one
hundred eighty (180) day period as a result of incapacity due to mental or
physical illness as determined by the Board or the Committee in its sole
discretion.  Any refusal by the Employee to submit to a medical examination for
the purpose of determining Disability shall be deemed to constitute conclusive
evidence of the Employee’s Disability. In the event of a termination pursuant to
this Section, the Company shall pay the Employee, as severance pay, on the 30th
day following termination of employment, an amount equal to his base salary that
would have been paid through the end of the third month following the
termination, after which time the Employee’s right (if any) to receive income
continuation shall be determined solely in accordance with the terms and
conditions of the Company’s disability plans and/or any other compensation and
benefit plans then in effect.  For the avoidance of doubt, in the event of a
termination under this Section 7.B., the Employee shall not be entitled to any
other payments under this Agreement except for the Accrued Obligations or as set
forth in the immediately preceding sentence.

 

                                               
C.                                    Death.  In the event of a termination by
reason of the Employee’s death, the Company shall pay to the Employee’s estate,
designated beneficiary or legal representative his base salary through the end
of the month in which his death occurs.  For the avoidance of doubt, in the
event of a termination under this Section 7.C., the Employee shall not be
entitled to any other payments under this Agreement except for the Accrued
Obligations or as set forth in the immediately preceding sentence.

 

                                               
D.                                    Termination by the Company other than for
Disability, Death or Cause.  The Company shall have the right to terminate,
other than for Cause, disability or death, upon thirty (30) days prior written
notice to the Employee (or may terminate immediately and pay the Employee’s base
salary for such 30 days in a lump sum on the 30th day following termination,
subject to Employee’s execution and nonrevocation of a release of claims as
described below).  In the event of a termination pursuant to this Section, in
addition to any other payments or benefits to which the Employee may be entitled
under the Company’s benefit plans then in effect, the Company shall pay to the
Employee, (i) his base salary through the date of termination, and (ii) provided
that the Employee executes within 21 days after termination of employment and
does not revoke a general release of claims against the Company and its
affiliates, equityholders, officers, directors, agents and employees as to
employment, benefits and compensation related claims, in a form acceptable to
the Company, an amount (the “Severance Amount”) equal to one times (1.0x) the
sum of Employee’s (a) annual base salary as of the date of termination and (b)
Bonus Amount, payable in a single lump sum within 30 days after the date of
termination.  For purposes of this Agreement, “Bonus Amount” means the
Employee’s average cash bonus paid for the three most recently completed fiscal
years or, for any portion of the three most recently completed years that
Employee was not employed by the Company and therefore did not receive a bonus,
Employee’s Target Bonus as a percentage of his base salary for the current
fiscal year shall be used for the purpose of calculating Bonus Amount under this
Section). In the event a severance payment is made under this Section 7.D, the
Company will pay to Employee a monthly payment on the first payroll date of each
month equal to the COBRA cost of continued health and dental coverage under
health and dental plans of the Company pursuant to Section 4980B of the Internal
Revenue Code, less the amount that Employee would be required to contribute for
health and dental coverage if Employee were an active employee, for a period of
twelve (12) months from the termination date; provided, however, that this
obligation shall cease upon Employee’s obtaining new employment that provides
Employee with eligibility for medical

 

4

--------------------------------------------------------------------------------


 

benefits without a pre-existing condition limitation (such period is referred to
as the “Benefit Period”).  These payments will commence on the Company’s first
payroll date after the termination date and will continue until the end of the
Benefit Period. For the avoidance of doubt, in the event of a termination under
this Section 7.D., the Employee shall not be entitled to any other payments
under this Agreement except for the Accrued Obligations or as set forth in the
immediately preceding sentence.  For the avoidance of doubt, an election by the
Company not to renew the Term effected by the Company giving the Executive
written notice of non-extension of the Term no later than sixty (60) days prior
to the expiration of the then-applicable Term in accordance with Section 2 shall
not entitle the Executive to the severance payments and benefits described in
this subsection D, provided, however, that if the Company terminates the
Executive’s employment other than for Cause, disability or death upon the
expiration of the Term, the Executive shall be entitled to receive the severance
payments and benefits described in this subsection D, subject to all of the
terms and conditions described herein.

 

                                               
E.                                     Termination by the Employee for Good
Reason.  The Employee shall have the right to terminate for “Good Reason” upon
thirty (30) days’ prior written notice.  For purposes of this Agreement, “Good
Reason” shall mean (i) the Company’s material breach of its obligations under
this Agreement, including, without limitation, its obligation to pay salary to
the Employee, (ii) a material and adverse diminution in the Employee’s job
duties, responsibilities or authority, (iii) a change in the location where the
Employee is required to perform his duties and responsibilities which exceeds
fifty (50) miles from the location specified in Section 5 hereof, or (iv) a
material reduction in the Employee’s base salary, it being intended that an
individual or aggregate reduction of more than 10% from the Employee’s prior
base salary level shall be considered material for purposes of this Agreement. 
Employee may not resign Employee’s employment for Good Reason unless (A)
Employee gives the Company written notice of his objection to any event set
forth above within 30 days following such event, (B) such event is not
corrected, in all material respects, by the Company within 30 days following its
receipt of such notice, and (C) Employee resigns his employment with the Company
not more than 30 days following the expiration of the 30-day correction period
described in the foregoing subclause (B).  In the event of a termination
pursuant to this Section, in addition to any other payments or benefits to which
the Employee may be entitled under the Company’s benefit plans then in effect,
the Company shall pay to the Employee, (i) his base salary through the date of
termination, and (ii) provided that the Employee executes within 21 days after
termination of employment and does not revoke a general release of claims
against the Company and its affiliates, equityholders officers, directors,
agents and employees as to employment, benefits and compensation related claims,
in a form acceptable to the Company, an amount equal to one times (1.0x) the sum
of Employee’s (a) base salary as of the date of termination and (b) Bonus
Amount, payable in a single lump sum within 30 days after the date of
termination.  In the event a severance payment is made under this Section 7.E.,
the Company will pay to Employee a monthly payment on the first payroll date of
each month equal to the COBRA cost of continued health and dental coverage under
health and dental plans of the Company pursuant to Section 4980B of the Internal
Revenue Code, less the amount that Employee would be required to contribute for
health and dental coverage if Employee were an active employee, for a period of
twelve (12) months from the termination date; provided, however, that this
obligation shall cease at the end of the Benefits Period.  These payments will
commence on the Company’s first payroll date after the termination date and will
continue until the end of the Benefit Period. For the avoidance of doubt, in the
event of a termination under this Section 7.E., the Employee shall not be
entitled to any other payments under this Agreement except for the Accrued
Obligations or as set forth in the immediately preceding sentence.

 

F.                                      Termination by the Employee other than
for Good Reason.  The Employee shall have the right to terminate for any reason
other than for Good Reason by providing thirty (30) days’ prior written notice
to the Company; provided that the Company may then terminate the Employee
immediately.  For the avoidance of doubt, in the event of a termination under
this Section 7.F., the Employee shall not be entitled to any other payments
under this Agreement except for the Accrued

 

5

--------------------------------------------------------------------------------


 

Obligations.

 

G.                                    Change in Control.  For purposes of this
Agreement, “Change in Control” shall have the same meaning as is set forth in
the Partnership’s 2014 Long-Term Incentive Plan.  Notwithstanding anything to
the contrary in Section 7.D or 7.E above, in the event the Employee’s employment
is terminated by the Company other than for Cause, disability or death or the
Employee resigns for Good Reason, in either case within six months after a
Change in Control (a “Change in Control Termination”), then the cash severance
amount payable to the Employee under Section 7.D or 7.E above shall be
calculated using two times (2.0x) the annual base salary and Bonus Amount
(instead of 1.0 times), payable in a single lump sum within 30 days after the
date of termination, and the Benefit Period will be twenty-four (24) months
following the termination date (provided, however, that this obligation shall
cease upon Employee’s obtaining new employment that provides Employee with
eligibility for medical benefits without a pre-existing condition limitation),
in each case subject to the release requirement.

 

                                               
8.                                      Deemed Resignation.  Any termination of
the Employee’s employment with the Company shall constitute an automatic
resignation of the Employee as an officer of the Company and each JPE Company
and an automatic resignation of the Employee from the Board (if applicable, and
unless otherwise agreed in writing) and from the board of directors or similar
governing body of any JPE Company and from the board of directors or similar
governing body of any corporation, limited liability company or other entity in
which the Company or any JPE Company holds an equity interest and with respect
to which board or similar governing body the Employee serves as the Company’s or
such JPE Company’s designee or other representative.

 

9.                                      Restrictive Covenants and Intellectual
Property.

 

                                                                                               
A.                                    Confidential Information. For the purpose
of assisting the Employee in performance of his job requirements and
responsibilities with the Company, the Company shall provide the Employee,
during the Term of this Agreement, with some or all of the following, any and
all of which constitute confidential information of the Company, the Partnership
and their respective affiliates, including, but not limited to, JP Energy
Development GP LLC and JP Energy Development LP (collectively the “Confidential
Information”): (a) any and all trade secrets concerning the business and affairs
of the Company, the Partnership or their respective affiliates, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current and planned research and development, current and planned manufacturing
and distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, proprietary
technologies, systems, structures, architectures, processes, improvements,
devices, know-how, discoveries, concepts, methods and information of the
Company, the Partnership and their respective affiliates and any other
information, however documented, of the Company, the Partnership and their
respective affiliates that is a trade secret under applicable law; (b) any and
all information concerning the business and affairs of the Company, the
Partnership and their respective affiliates (which includes historical financial
statements, financial projections and budgets, historical and projected sales,
capital spending budgets and plans, the names and backgrounds of key personnel,
contractors, agents, suppliers personnel training and techniques and materials,
and purchasing methods and techniques) however documented; and (c) any and all
notes, analysis, compilations, studies, summaries and other material prepared by
or for the Company, the Partnership and their respective affiliates containing
or based, in whole or in part, upon any information included in the foregoing.
The Employee acknowledges that he will occupy a position of trust and confidence
with the Company during the Term of this Agreement and that he will during the
Term of this Agreement have access to and become familiar with such Confidential
Information.

 

                                                Both during and after
termination of employment, whether such termination is voluntary or

 

6

--------------------------------------------------------------------------------


 

involuntary, the Employee hereby agrees not to disclose to any unauthorized
Persons or use for his own account or for the benefit of any third party any
Confidential Information, whether or not such information is embodied in writing
or other physical form or is retained in the memory of the Employee, without the
Company’s prior written consent, unless and to the extent that the Confidential
Information was known to Employee prior to his commencement of employment with
the Company or is or becomes generally known to and available for use by the
public other than as a result of any action by the Employee.  Notwithstanding
the foregoing, if the Employee becomes legally compelled to disclose
Confidential Information pursuant to judicial or administrative subpoena or
process or other legal obligation, the Employee may make such disclosure only to
the extent so required.  The Employee will, as promptly as possible and in any
event (if permitted by law) prior to the making of such disclosure, notify the
Company of any such subpoena, process or obligation and shall cooperate with the
Company in seeking a protective order or other means of protecting the
confidentiality of the Confidential Information.

 

The Employee agrees to deliver to the Company at the time his employment under
this Agreement terminates for any reason, and at any other time the Company may
request, all documents, memoranda, notes, plans, records, reports and other
documentation (and all copies of all of the foregoing), that contain
Confidential Information and any other Confidential Information that the
Employee may then possess or have under his control in transferable form.

 

                                               
B.                                    Noncompetition.  For the period during
which the Employee is employed with the Company or its affiliates and during the
Restricted Period, the Employee shall not, without the prior written consent of
the Company, for whatever reason and with or without cause, either individually
or in partnership or jointly or in conjunction with any person or persons as
principal, agent, employee, stockholder, consultant, programmer, owner,
investor, partner or in any other manner whatsoever (other than a holding of
shares listed on a United States stock exchange or automated quotation system
that does not exceed five percent of the outstanding shares so listed), directly
or indirectly, knowingly (a) engage in the Business or participate in
competition with any of the JPE Companies in any state in which (and otherwise
within 60 miles of any location where) any JPE Company engages in the Business
or is actively considering engaging in the Business (which geographic area shall
be determined as of the date of the Employee’s termination with respect to the
application of this Section 9.B. following such termination date), (b) solicit
such Business from, or provide such services to, any of the customers or
accounts of the Company or any of its affiliates or subsidiaries or any JPE
Company, or (c) become the employee of, or otherwise render services to or on
behalf of, any enterprise which competes with the Business.  For purposes of
this Agreement, “Restricted Period” means (1) year following Employee’s
termination of employment for any reason, regardless of whether such termination
occurs during the Term, provided, however, that in the event of a Change in
Control Termination that results in Employee receiving additional cash severance
payments as a result of Section 7.G of this Agreement, the Restricted Period
shall be two (2) years following Employee’s termination of employment.

 

                                               
C.                                    Nonsolicitation.  For the period during
which the Employee is employed with the Company or its affiliates pursuant to
this Agreement and for two (2) years following Employee’s termination, the
Employee shall not, without the prior written consent of the Company, directly
or indirectly, knowingly (a) induce or attempt to induce any employee or
consultant of any of the JPE Companies to leave the employ or services of any of
the JPE Companies, (b) in any way interfere with the relationship between any of
the JPE Companies and any employee or consultant of any of the JPE Companies,
(c) employ, or otherwise engage as an employee, independent contractor or
otherwise, any employee of any of the JPE Companies, or (d) induce or attempt to
induce any customer, supplier, licensee or business relation of any of the JPE
Companies or its affiliates to cease doing business with any of the JPE
Companies, or in any way interfere with the relationship between any customer,
supplier, licensee or business relation of any of the JPE Companies.

 

7

--------------------------------------------------------------------------------


 

                                               
D.                                    Non-Disparagement.  The Employee agrees
that he will not during the Term of this Agreement or thereafter disparage the
Company, the Partnership or any of their respective affiliates, any of the
products, practices or services of the Company, the Partnership or any of their
respective affiliates, or any directors, officers, managers, employees, agents,
representatives, equityholders or affiliates of the Company or the Partnership,
either orally or in writing, at any time and the Company shall instruct members
of the Board and the executive officers of the Company not to disparage the
Employee, either orally or in writing, at any time; provided, that either party
may confer in confidence with its legal representatives and make truthful
statements as required by law or as required by any applicable rules of
professional conduct.

 

                                               
E.                                     Enforcement. The Employee acknowledges
that (a) the Business of the Company and its affiliates is national in scope and
may expand over time; (b) its products and services related to such Business are
marketed throughout the United States; (c) the Business of the JPE Companies
competes with other businesses that are located throughout the United States;
(d) the provisions of this Section 9 are reasonable and necessary to protect and
preserve the Company’s good will and Confidential Information; (e) this Section
9 is reasonable with respect to its duration, geographical area and scope; (f)
the terms of this Section 9 are necessary to safeguard the Company’s
Confidential Information; and (g) the Company would be irreparably damaged if
the Employee were to breach this Section 9.  In the event of a breach by the
Employee of any covenant set forth in this Section 9, the term of such covenant
with respect to the Employee will be extended by the period of the duration of
such breach.

 

                                                The parties hereto agree that,
if any court of competent jurisdiction in a final nonappealable judgment
determines that a specified time period, a specified geographical area, a
specified business limitation or any other relevant feature of this Section 9 is
unreasonable, arbitrary or against public policy, then a lesser time period,
geographical area, business limitation or other relevant feature which is
determined to be reasonable, not arbitrary and not against public policy may be
enforced against the applicable party.

 

The Employee agrees that irreparable damage might occur and that the Company
might not have any adequate remedy at law in the event that any of the
provisions of this Section 9 were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Company shall be entitled to seek an injunction or injunctions to prevent
breaches of this Section 9 and to seek to enforce specifically the terms and
provisions of this Section 9 in any Federal court located in the State of Texas
or in any Texas state court, this being in addition to any other remedy to which
the Company is entitled at law or in equity.  In addition, each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of any Federal
court located in the State of Texas or a Texas state court in the event that any
dispute arises out of this Section 9 for which an injunction is sought and (b)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court.  The Employee
acknowledges that should it become necessary for the Company to file suit to
seek an injunction or other equitable remedy to enforce the provisions contained
in this Section 9, and any court of competent jurisdiction awards the Company
any damages and/or an injunction due to the acts of the Employee, then the
Company shall be entitled to recover its reasonable costs incurred in conducting
the suit, including, but not limited to, reasonable attorneys’ fees and
expenses.

 

The Employee further agrees that in the event any of the provisions of this
Section 9 are not performed in accordance with their terms or are otherwise
breached, the Employee shall forfeit all rights to future payments under this
Agreement and shall return to the Company any payments previously made by the
Company pursuant to Section 7.D or 7.E of this Agreement.

 

                                               
F.                                      Intellectual Property.  All rights to
developments, discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the Business

 

8

--------------------------------------------------------------------------------


 

of the Company, whether or not patentable, copyrightable, registrable as a
trademark, or reduced to writing, that Employee may develop, discover, invent or
originate during Employee’s employment with the Company, either alone or with
others and whether or not during working hours or by the use of the facilities
of the Company (“Intellectual Property”), shall be the exclusive property of the
Company.  Employee shall promptly disclose all Intellectual Property to the
Company, shall execute at the request of the Company any assignments or other
documents the Company may deem reasonably necessary to protect or perfect its
rights therein, and shall assist the Company, upon reasonable request and at the
Company’s expense, in obtaining, defending and enforcing the Company’s rights
therein. Employee hereby appoints the Company as Employee’s attorney-in-fact to
execute on Employee’s behalf any assignments or other documents reasonably
deemed necessary by the Company to protect or perfect its rights to any
Intellectual Property.

 

                                               
10.                               Duty of Loyalty.  The Employee acknowledges
that he is a fiduciary of the Company and owes a duty of loyalty to the Company
to perform his duties and responsibilities under this Agreement in good faith
and in the best interests of the Company and without personal economic conflict.

 

11.                               Assignment.  This Agreement, and the rights
and obligations of the Employee and the Company hereunder, shall inure to the
benefit of and shall be binding upon the Employee, his heirs and
representatives, and upon the Company and its successors and assigns.  This
Agreement may not be assigned by either party, except that the Company may
assign this Agreement to any affiliate of or successor to the Company.

 

                                               
12.                               Choice of Law; Venue; Waiver of Jury Trial. 
This Agreement shall be construed and interpreted in accordance with, and all
disputes arising under or related to this Agreement shall be governed by, the
laws of the State of Texas.  Each party to this Agreement hereby consents to the
exclusive jurisdiction and venue of the United States District Court located in
Dallas, Texas and of the State courts located in Dallas, Texas and irrevocably
agrees that all actions or proceedings arising out of or relating to this
Agreement shall be litigated in such courts.  Each party (a) consents to submit
himself, herself or itself to the personal jurisdiction of such courts for such
actions or proceedings, (b) agrees that he, she or it will not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court, and (c) agrees that he, she or it will not bring any such action
or proceeding in any court other than such courts.  Each party accepts for
himself, herself or itself and in connection with such party’s properties,
generally and unconditionally, the exclusive and irrevocable jurisdiction and
venue of the aforesaid courts and waives any defense of forum non conveniens,
and irrevocably agrees to be bound by any non-appealable judgment rendered
thereby in connection with such actions or proceedings.  A copy of any service
of process served upon the parties shall be mailed by registered mail to the
respective party except that, unless otherwise provided by applicable law, any
failure to mail such copy shall not affect the validity of service of process. 
If any agent appointed by a party refuses to accept service, each party agrees
that service upon the appropriate party by registered mail shall constitute
sufficient service.  Nothing herein shall affect the right of a party to serve
process in any other manner permitted by law.  Because disputes arising in
connection with an employment relationship of the type set forth in this
Agreement are most quickly and economically resolved by an experienced and
expert person, the parties desire that their disputes be resolved by a judge
applying all applicable laws as set forth herein. Therefore, each party to this
Agreement hereby waives all rights to trial by jury in any action, suit, or
proceeding brought to resolve any dispute between the parties hereto, whether
arising in contract, tort, or otherwise, arising out of, connected with, related
or incidental to this Agreement, the transactions contemplated hereby and/or the
relationship established between the parties hereunder.

 

13.                               Notices.  All notices required by this
Agreement shall be in writing and shall be delivered in person or mailed by
certified mail, return receipt requested, or by a nationally recognized
overnight delivery service as follows:

 

9

--------------------------------------------------------------------------------


 

A.                                    If to the Employee:

 

At the address set forth under the Employee’s signature to this Agreement

 

B.                                    If to the Company:

 

JP Energy GP II LLC

600 E. Las Colinas Blvd, Suite 2000

Irving, Texas 75039

Attn: Legal

Fax:   972-444-0320

 

or to such other address as the Employee or the Company, as applicable, shall
specify in writing given in accordance with this Section 13.

 

14.                               Severability.  In the event that any one or
more of the provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.  Moreover, if
any one or more of the provisions contained in this Agreement shall be held to
be excessively broad as to duration, activity or subject, such provision shall
be construed by limiting or reducing them so as to be enforceable to the maximum
extent compatible with applicable law.

 

15.                               Waiver.  No consent to or waiver of any breach
or default in the performance of any obligation hereunder shall be deemed or
construed to be a consent to or waiver of any other breach or default in the
performance of any of the same or any other obligations hereunder.  No purported
waiver hereunder shall be effective unless it is in writing and signed by the
party waiving the breach or default hereunder.

 

16.                               Entire Agreement; Modification.  This
Agreement sets forth the entire agreement and understanding between the Employee
and the Company with respect to the subject matter contained herein, and
supersedes any employment agreement or offer letter previously entered into
between the Employee and any JPE Company and all other prior agreements,
arrangements and understandings between them, whether written or oral, relating
to the subject matter hereof.  Notwithstanding the foregoing, the Award
Agreement(s), if any, previously entered into by the Employee shall remain
unchanged by this Agreement and shall continue in full force and effect
according to their terms.  This Agreement may be amended only by a written
instrument signed by the Employee and an authorized representative of the
Company.

 

17.                               Headings.  The section headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same agreement, and shall
become effective when one or more counterparts have been signed by the Employee
and the Company.

 

19.                               Consultation with Counsel; No
Representations.  The Employee agrees and acknowledges that he has had a full
and complete opportunity to consult with counsel of his own choosing concerning
the terms, enforceability and implications of this Agreement, and that the
Company has made no representations, warranties, promises or inducements to him
concerning the terms, enforceability or implications of this Agreement other
than are as reflected in this Agreement.

 

10

--------------------------------------------------------------------------------


 

20.                               Withholding.  The Company shall be entitled to
withhold from any amounts payable under this Agreement any federal, state, local
or foreign withholding or other taxes or charges which the Company is required
to withhold. The Company shall be entitled to rely on an opinion of counsel if
any questions as to the amount or requirement of withholding shall arise.

 

21.                               Defense of Claims.  Employee agrees that,
during a period of 48 months after the date on which Employee’s employment with
the Company ceases, Employee will, upon written request by the Company,
cooperate with the Company in the defense of any claims or actions that may be
made by or against the Company or its affiliates that relate to Employee’s prior
areas of responsibility, except if Employee’s reasonable interests are adverse
to such entities in such claim or action.  The Company agrees to pay or
reimburse Employee for all of his reasonable travel and other direct expenses
incurred, or to be reasonably incurred, to comply with Employee’s obligations
under this Section.

 

22.                               409A Compliance.  The intent of the Parties is
that the payments and benefits under this Agreement comply with or be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

 

Notwithstanding anything in this Agreement to the contrary, any compensation or
benefits payable under this Agreement that is designated under this Agreement as
payable upon Employee’s termination of employment shall be payable only upon
Employee’s “separation from service” with the Company within the meaning of
Section 409A (a “Separation from Service”).

 

Notwithstanding anything in this Agreement to the contrary, if Employee is
deemed by the Company at the time of Employee’s Separation from Service to be a
“specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which Employee is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A, such portion of Employee’s benefits shall not be provided to
Employee prior to the earlier of (i) the expiration of the six-month period
measured from the date of Employee’s Separation from Service with the Company or
(ii) the date of Employee’s death.  Upon the first business day following the
expiration of the applicable Section 409A period, all payments deferred pursuant
to the preceding sentence shall be paid in a lump sum to Employee (or Employee’s
estate or beneficiaries), and any remaining payments due to Employee under this
Agreement shall be paid as otherwise provided herein.

 

To the extent that any reimbursements under this Agreement are subject to
Section 409A, any such reimbursements payable to Employee shall be paid to
Employee no later than December 31 of the year following the year in which the
expense was incurred.  Provided that Employee submits Employee’s reimbursement
request promptly following the date the expense is incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, other than medical expenses referred to in
Section 105(b) of the Code, and Employee’s right to reimbursement under this
Agreement will not be subject to liquidation or exchange for another benefit.

 

Employee’s right to receive any installment payments under this Agreement,
including without limitation any continuation salary payments that are payable
on Company payroll dates, shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under Section
409A.  Except as otherwise permitted under Section 409A, no payment hereunder
shall be accelerated or deferred unless such acceleration or deferral would not
result in additional tax or interest pursuant to Section 409A.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the date first written above.

 

 

 

JP ENERGY GP II LLC

 

 

 

 

 

 

 

By:

/s/ J. Patrick Barley

 

Name: 

J. Patrick Barley

 

Title:

CEO

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Patrick J. Welch

 

Name:  Patrick J. Welch

 

Address: 

9971 E. Progress Drive

 

 

Greenwood Village, CO 80111

 

--------------------------------------------------------------------------------